           Case 1:18-cv-08652-RWL Document 54 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     7/2/2020
---------------------------------------------------------------X
JULIE MAURY,                                                   :
                                                               :     18 Civ. 8652 (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :     ORDER
                                                               :
UPRIGHT CITIZENS BRIGADE, LLC,                                 :
                                                               :
                                             Defendant. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court having been advised that all claims asserted in this action have been

settled, it is ordered that the above-entitled action be, and hereby is, dismissed without

costs; provided, however, that if the settlement is not consummated within thirty days of

this Order, either party may apply by letter within that period to restore the action to the

calendar. To be clear, any application to reopen must be filed within thirty days of this

Order, and any application to reopen filed thereafter may be denied solely on that basis.

If the parties wish for the Court to retain jurisdiction to enforce a settlement agreement,

an order of the Court must be entered to that effect within the thirty day period. See

Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). Any pending deadlines

are cancelled and any motions are dismissed as moot.                 The Clerk of the Court is

respectfully directed to close the case.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE
         Case 1:18-cv-08652-RWL Document 54 Filed 07/02/20 Page 2 of 2




Dated:       July 2, 2020
             New York, New York

Copies transmitted to all counsel of record.
